Title: From Thomas Jefferson to Dabney Carr, 3 April 1825
From: Jefferson, Thomas
To: Carr, Dabney


Dear Sir
Monticello
Apr. 3. 25.
The contents of this letter must be an absolute secret between you and myself, not communicable, as yet, even to the partner of all your secrets, altho’ interested in it. Would you accept the chair of law in the University? your present place I know is honorable and profitable; but our professorship is preferable in every point of view. 1. an elegant and convenient house, offices and garden rent-free, and which could not be rented for less than 600.D. and quite as retired as if in the country. 2. a fixed salary of 1500.D. 3. tuition fees which, after the present year will probably be not less than 1500.D. and in some time will very likely amount to double that. 4. the most desirable society in this state; for I have never seen a collection of more agreeable and amiable persons male & female, than that of our professors and their wives, added to that of your old neighbors and best friends. 5. opportunity of educating your family at little expence. 6. constant residence with them. 7. a freehold in a tenure quite as firm as in that you now hold, for in that a majority of one in a court of impeachment is sufficient to remove; whereas in our board it requires by law ⅔ of the Visitors, to wit, 5 out of 7. votes. besides you know the men and you know yourself, and  that no tenure can be firmer. 8. only two hours of service every other day required. 9. and last a cheap country and a climate congenial to your constitution.you need not fear the labor of lectures. a part of a text-book read and commented on (and none better than Blackstone) and the variations of the Virginia law where they exist, particularly noted, can give you little labor of mind. but 8. or 10. students have as yet offered for that school, because it was early known that the chair was not filled. your appointment will draw many to it. I suppose that about ⅙ of the whole number of students will be of that school. we are at present 60. and the summer vacations will probably make us 100. for the present year, and the next I have no doubt will give us 200 at least. the comfortable and cheap accomodations, and advantage of attending the other sciences will assuredly draw every one of preference to this rather than to any other law school in the state. altho’ my colleagues have not been specially consulted at this particular time, yet I know their sentiments so well as to have no doubt of their concurrence. make up your mind with as little delay as you can, and give me an answer. in the mean time, Mum ever and affectionately yoursTh: Jefferson